Citation Nr: 1028438	
Decision Date: 07/29/10    Archive Date: 08/10/10

DOCKET NO.  06-31 578	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to 
November 1967.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2005 rating determination of a Regional 
Office (RO) of the Department of Veterans Affairs (VA) in St. 
Petersburg, Florida.  The issue before the Board today was 
remanded in December 2007 for further evidentiary and procedural 
development.  As discussed below, the Board finds that there was 
substantial compliance with its remand; thus, it may proceed with 
a decision at this time.  See Stegall v. West, 11 Vet. App. 268 
(1998).

The Veteran testified before the undersigned Veterans Law Judge 
in October 2007; a transcript of that hearing is associated with 
the claims folder.


FINDING OF FACT

The Veteran does not have a current diagnosis of PTSD that 
conforms to the DSM-IV criteria.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the Veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives 
a complete or substantially complete application for benefits, it 
must (1) notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, (2) which 
information and evidence VA will obtain, (3) and which 
information and evidence the claimant is expected to provide.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  

A review of the claims file reveals that letters sent to the 
Veteran in April 2005, July 2005, and April 2006 satisfied VA's 
duty to notify requirements.  See Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  In this regard, these letters informed the 
Veteran of the requirements needed to establish entitlement to 
service connection for PTSD, including the information and 
evidence necessary to establish a disability rating and an 
effective date should service connection be awarded.  They also 
requested that the Veteran provide enough information for the RO 
to request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records like medical 
records, employment records, and records from other Federal 
agencies.  

Ideally, all notice and assistance provisions of VCAA should be 
provided to a claimant prior to any adjudication of the claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, VA 
may proceed with adjudication of a claim if errors in the timing 
or content of the notice are, as in this case, not prejudicial to 
the claimant.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Mayfield v. Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In the present 
case, the April and July 2005 letters were provided prior to the 
initial adjudication.  However, notice as to the establishment of 
a disability rating and effective date was provided after the 
October 2005 rating decision was issued.  A review of the file 
reflects that the Veteran was provided ample opportunity to 
meaningfully participate in the adjudicatory process following 
the issuance of the April 2006 VCAA letter and that the entire 
record was reviewed and the claim was readjudicated in 
(supplemental) statements of the case dated in August 2006 and 
April 2010.  As such, there is no prejudice in the Board 
proceeding with the current appeal.  See id.; see also Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) statement 
of the case that complies with all applicable due process and 
notification requirements constitutes a readjudication).

Turning to VA's duty to assist, the Board finds that VA has 
fulfilled its duty to assist the Veteran in making reasonable 
efforts to identify and obtain relevant records in support of the 
claim decided herein and providing an adequate VA examination 
when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c) (2009).  The Veteran's service treatment and personnel 
records have been associated with the claims folder and, as 
discussed in more detail below, reasonable efforts have been made 
to obtain any outstanding evidence not in VA's constructive 
possession that pertains to this PTSD claim.  The Veteran has 
never indicated that he sought treatment at a VA facility, and a 
search of the Miami VA Healthcare System in September 2005 failed 
to return any results.  

As discussed in the Board's December 2007 remand, the Veteran 
reports that he received medical treatment for PTSD in the mid-
1980s in conjunction with a disability compensation claim.  Based 
on the information available at the time of the December 2007 
remand, the Board directed the agency of original jurisdiction 
(AOJ) to contact the Veteran for further information as to any 
records that might be available through his 
representative(s)/attorney(s) affiliated with the disability 
compensation claim, the East Nassau Medical Group, Podwell 
Associates, the New York City Department of Correction, and the 
New York City Employees Retirement System.  If the Veteran 
provided sufficient information and consent, the AOJ was directed 
to make at least two requests for any records associated with 
these facilities.  

Although no records were received with respect to any of these 
individuals/organizations, the Board is satisfied that the VA 
made reasonable efforts to obtain these records and notified the 
Veteran that it was unable to obtain these records, thereby 
fulfilling its duty to assist the Veteran in the procurement of 
evidence relevant to his claim.  See 38 C.F.R. § 3.159(c), (e).  
At least two requests were sent to the address(es) on file for 
Dr. J.L., New York City Workers Compensation Board (NYC-WCB), the 
law office of Weiss & Wexler, the law office of Johnson, Tanner, 
& Brecher, the New York City Department of Correction (NYC-DOC), 
and East Nassau Medical Group, in June 2009, August 2009, January 
2010, and February 2010.  Furthermore, the Veteran was notified 
on multiple occasions, including in August 2009 and October 2009, 
that the AOJ was unable to obtain records from these sources and 
that it was ultimately his responsibility to provide evidence in 
support of his claim.  

In addition to the above development, the Veteran was afforded a 
VA psychiatric examination during the pendency of this appeal 
which the Board finds adequate for rating purposes.  See Barr v. 
Nicholson; 21 Vet. App. 303, 311-12 (2007); Stefl v. Nicholson, 
21 Vet. App. 120, 123 (2007).  A review of the December 2009 VA 
examination report reflects that the examiner conducted a 
complete mental health examination of the Veteran and reviewed 
the claims file.  As discussed in more detail below, the December 
2009 VA examiner concluded that the Veteran did not meet the DSM-
IV criteria for any mental disorder, including PTSD, and provided 
an explanation as to why no disorder was found.  As such, no 
etiological opinion was necessary and the lack of such opinion 
does not render the examination inadequate.  See Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998).  

Under the circumstances of this case, "the record has been fully 
developed," and it is difficult to discern what additional 
guidance VA could have provided to the appellant regarding what 
further evidence he should submit to substantiate his claim.  
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, 
the Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing regulations 
and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

The Board previously remanded this appeal in December 2007 for 
the purpose of providing additional VCAA notice and obtaining 
information from the Veteran regarding evidence pertaining to his 
1984 disability retirement claim.  A provisional VA examination 
was also requested provided evidence was received showing prior 
treatment for PTSD.  

The current record reflects that a December 2007 letter provided 
the required VCAA notice; it also requested that the Veteran 
provide the VA with information sufficient to obtain evidence 
pertaining to his 1984 disability retirement claim and treatment 
for PTSD.  As discussed above, the VA undertook reasonable 
efforts to obtain such evidence following the receipt of a number 
of consent forms from the Veteran.  Finally, an adequate VA 
examination was provided despite the fact that no evidence was 
received showing a previous diagnosis of PTSD.  It appears that 
there was substantial compliance with the December 2007 remand 
directives and the Board may continue with its determination.  
See Stegall v. West, 11 Vet. App. 268 (1998).

Other Due Process Considerations

Following the issuance of the most recent supplemental statement 
of the case in April 2010, the AOJ received information from the 
U.S. Army and Joint Services Records Research Center (JSRRC) 
(formerly U.S. Armed Services Center for Unit Records Research 
(CURR)) regarding the Veteran's lay assertions that his ship, the 
U.S.S. Intrepid, came under enemy fire while in the contiguous 
waters of Vietnam.  Applicable VA regulations require that 
evidence must be referred to the AOJ for review and preparation 
of a supplemental statement of the case if such evidence is 
received prior to transfer of the records to the Board, is not 
duplicative of evidence already of record, and is relevant to the 
issue on appeal.  38 C.F.R. § 19.37 (2009).  

In the instant appeal, the evidence received does pertain to the 
issue on appeal, namely, service connection for PTSD.  However, 
as discussed below, evidence and information concerning the 
credibility of the Veteran's claimed stressors is not relevant to 
the reasons for the Board's denial.  Thus, it cannot be said that 
the evidence associated with the claims file in May 2010 is 
"relevant" as defined in section 19.37, Title 38 of the Code of 
Federal Regulations and that there would be any prejudice to the 
Veteran in the Board proceeding with its determination at this 
time.  

Effective July 13, 2010, the regulations pertaining to service 
connection for PTSD were amended and these regulatory changes 
apply to the instant appeal.  Stressor Determinations for 
Posttraumatic Stress Disorder, 75 Fed. Reg. 39,843, 39,852 (July 
13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)); 75 Fed. 
Reg. 41,092 (July 14, 2010) (correcting the effective date of the 
rule published on July 13, 2010).  Generally, the VA must provide 
a veteran with a summary of the applicable laws and regulations, 
with appropriate citation, and discussion of how such laws and 
regulations affect the determination such that the Veteran might 
provide appropriate evidence and argument in support of his 
claim.  See 38 C.F.R. §§ 19.29, 19.31 (2009).  

In the present case, the regulatory amendments pertain to a 
veteran's evidentiary burden when establishing a stressor based 
on "fear of hostile military or terrorist activity."  75 Fed. 
Reg. at 39,852.  They do not, however, in any way alter the legal 
requirement that a veteran present medical evidence of a current 
diagnosis of PTSD.  38 C.F.R. § 3.304(f) (2009).  As this is the 
underlying reason for the Board's denial in the instant appeal 
and the regulatory changes at no time come into play in this 
decision, there is no prejudice in proceeding with a 
determination at this time.  

Analysis

The Veteran asserts that he is entitled to service connection for 
PTSD based on events experienced while serving aboard the U.S.S. 
Intrepid during the Vietnam War.  The Veteran testified that his 
ship, an aircraft carrier, functioned in a combat area of 
Vietnam.  He stated that because of his duties an aviation 
electrician and flight deck trouble shooter he knew the pilots by 
name, and that they knew him as well.  Thus, it is his assertion 
that the deaths or disappearance of men associated with his 
squadron unit, V.A. 176, led to the development of PTSD.  The 
death of at least one pilot, C.K., was verified by the RO.

In his January 2006 notice of disagreement, the Veteran stated 
that he began having recurring dreams about his service in 
Vietnam while working for the New York City Department of 
Correction.  According to him, he was eventually discharged on 
retirement in May 1984 due to PTSD.  A review of the record 
reveals documents from the New York City Employees' Retirement 
System indicating that the Veteran's application for disability 
retirement was approved in May 1984.  Such documents also state 
that "accident, notice and causal relation established for head, 
left arm, left ear, and post traumatic stress disorder."

In order to prevail on the issue of service connection under any 
theory of entitlement there must be competent evidence of a 
current disability at some point during a veteran's appeal.  
McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a 
current disability be present is satisfied "when a claimant has 
a disability at the time a claim for VA disability compensation 
is filed or during the pendency of that claim...even though the 
disability resolves prior to the Secretary's adjudication of the 
claim"); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  See also 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).  With respect to PTSD, service connection requires 
medical evidence diagnosing the condition in accordance with the 
fourth edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  38 C.F.R. §§ 3.304(f), 4.125 (2009).

The Board has previously discussed the VA's unsuccessful efforts 
to obtain evidence which shows that the Veteran was treated for 
PTSD in 1984.  However, even if such evidence was obtained, the 
record must still show that the Veteran has a current diagnosis 
of PTSD.  In the present case, the Veteran has not submitted any 
competent medical evidence in support of his claim.  The only 
competent medical evidence of record is the December 2009 VA 
examination report which contains an opinion that the Veteran 
does not present with any symptoms of a mental disorder and that 
he therefore does not have an acquired psychiatric disorder, 
including PTSD.  The Board finds the December 2009 VA opinion 
probative as to the issue of whether the Veteran has a current 
acquired psychiatric disorder, including PTSD, because it was 
based on a review of the claims file and an interview with the 
Veteran, which includes his own reports of combat experience 
while serving in Vietnam and treatment for PTSD in the 1980s 
following an incident in which he was assaulted at his 
correctional facility job.  See Hayes v. Brown, 5 Vet. App. 60, 
69-70 (1993) (it is the responsibility of the Board to assess the 
credibility and weight to be given the evidence) (citing Wood v. 
Derwinski, 1 Vet. App. 190, 192-93 (1992)); see also Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (the relevant 
inquiry when assessing the probative value of a medical opinion 
is whether the opinion reflects application of medical principles 
to an accurate and complete medical history).  Additionally, as 
noted above, the examiner explained the reasons behind the non-
diagnosis, namely, that the Veteran does not demonstrate any 
current symptoms of a mental disorder.  

The Board acknowledges the Veteran's own lay assertions that he 
has PTSD.  However, providing a diagnosis which conforms to the 
DSM-IV criteria requires a medical background and experience 
which the Veteran does not possess.  See Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (the veteran as a lay person is competent to 
report information of which he has personal knowledge, i.e., 
information that he can gather through his senses).  Thus, his 
lay assertions alone are not sufficient to establish the presence 
of a current acquired psychiatric disorder, including PTSD.  

Without evidence of a diagnosis of PTSD which conforms to 
diagnostic criteria under DSM-IV, a preponderance of the evidence 
is against the Veteran's claim for service connection for PTSD.  
No further discussion of the two remaining elements of a PTSD 
service connection claim is necessary.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998).  The benefit of the doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


